Citation Nr: 1542317	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and paranoid type schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and paranoid type schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for PTSD.

A hearing was held before the Board in September 2014.  A transcript is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and paranoid type schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Evidence added to the record since the October 2003 final rating decision denying the Veteran's service connection claim for an acquired psychiatric disorder, diagnosed as paranoid type schizophrenia, is considered new and material.  There is a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 2003 rating decision that denied service connection for an acquired psychiatric disorder, diagnosed as paranoid type schizophrenia, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the October 2003 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and paranoid type schizophrenia.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in January 2013.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Inasmuch as new and material evidence is found herein, this aspect of the claim is being granted and there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  


II.  Merits of the Claim

The Veteran's original claim of entitlement to service connection for a nervous condition was denied in an April 1983 rating decision.  Thereafter, the Veteran filed a July 2003 claim to reopen the claim of entitlement to service connection for schizophrenia, paranoid type which was denied in a rating decision in October 2003.  The Veteran was notified of the denial, including his appellate rights, and did not file an appeal.  He also did not file any new and material evidence within one year of the notice to him of the denial.  The Veteran filed a new claim for entitlement to service connection for PTSD in May 2012.  In the March 2013 rating decision, the RO denied the Veteran's claim and the Veteran then perfected an appeal to the Board.  The Board construes the Veteran's claim for service connection for PTSD to be a claim to reopen his prior claim of entitlement to service connection for an acquired psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the October 2003 rating decision, the Veteran testified at the September 2014 hearing as to stressors he experienced in service.  Specifically, he testified he was stationed in Saigon where he was assigned to a top secret project called Top Dog where he stayed in a hotel and wore plain clothes.  During the time he was there, he was threatened on the streets in the evening.  He could hear the bombings as well from the flight line.  After a while, he moved back to a base, which was threatened to be overrun.  He also described fearing for his life during the time he was stationed in Saigon as well as being numb and drinking away what he experienced.  Furthermore, the Veteran testified he had not spoken with a psychiatrist or VA doctor about the stressors he experienced on active duty.

The Board finds the Veteran's September 2014 hearing testimony is considered new and material evidence, as it provides evidence of an in-service incurrence and stressors not previously considered by a psychiatric physician.  Accordingly, the Board concludes that the October 2003 rating decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for acquired psychiatric disorder, to include PTSD and paranoid type schizophrenia is reopened.  The claim is allowed to this extent only.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In light of the September 2014 hearing testimony which addresses specific stressors the Veteran experienced while on active duty, which have not been considered by a psychiatric physician, as well as the lack of current medical records in the claims folder, the Board finds a medical examination is necessary prior to adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's mental health treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The Veteran should be contacted and asked to identify all PTSD stressor events with as much detail and specificity as possible.  The AOJ should then take appropriate action in order to attempt to verify any stressor(s) identified.  If any stressor event is deemed to be the result of fear or hostile military or terrorist activity, this should be so stated and efforts need not be undertaken to verify such event.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA mental disorders/PTSD examination by a VA psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder present.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present.

	a.  If a diagnosis of PTSD is deemed appropriate, the examiner must identity the specific stressor or stressors underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.  If a diagnosis of PTSD is based upon fear of hostile military or terrorist activity, the examiner should so state and confirm whether the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

	b.  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include a finding that the claimed stressors do not support the diagnosis, the examiner should identify all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any identified or diagnosed acquired psychiatric disorder is of service onset or otherwise related thereto.

A complete rationale must be provided for all opinions presented.

4.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


